Case 19-11372   Doc 74   Filed 12/26/19 Entered 12/26/19 15:36:22   Desc Main
                           Document     Page 1 of 4
Case 19-11372   Doc 74   Filed 12/26/19 Entered 12/26/19 15:36:22   Desc Main
                           Document     Page 2 of 4




   12/26/2019
Case 19-11372   Doc 74   Filed 12/26/19 Entered 12/26/19 15:36:22   Desc Main
                           Document     Page 3 of 4
Case 19-11372   Doc 74   Filed 12/26/19 Entered 12/26/19 15:36:22   Desc Main
                           Document     Page 4 of 4
